Exhibit 10.1

REIMBURSEMENT AGREEMENT

This REIMBURSEMENT AGREEMENT (the “Agreement”) is made this 8th day of March,
2013, by and between PACIFIC MERCANTILE BANK, a California banking corporation,
(hereinafter collectively referred to as “PMB”), and CGB Asset Management, Inc.,
a California corporation (hereinafter referred to as “CGBAM”).

Recitals

WHEREAS, PMB presently owns and operates a commercial bank and certain other
non-bank subsidiary entities in California;

WHEREAS, CGBAM and PMB are affiliates for purposes of the Federal Reserve
System’s Regulation W, as a result of the control ownership interest in each of
CGBAM and PMB held by Carpenter Fund Manager GP, LLC, a registered bank holding
company;

WHEREAS, PMB requires various services, which may include but are not limited to
managerial assistance, financial analysis and reporting and similar services;

WHEREAS, CGBAM is willing and able to provide such services to PMB;

WHEREAS, it is the desire of CGBAM and PMB to confirm by written agreement PMB’s
engagement of CGBAM to perform for PMB certain functions and incur certain
expenses in the specified areas and to consult with the Board of Directors and
the officers of PMB and with the administrative staff in the areas designated
and on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, CGBAM and PMB (collectively referred to hereinafter as
“the parties”) agree as follows:

 

1. Provision of Services by CGBAM

 

  (a) Description of Services

Upon request by PMB, CGBAM shall furnish PMB with services including, but not
necessarily limited to:

 

1



--------------------------------------------------------------------------------

  (i) Managerial services provided by CGBAM representatives to PMB;

 

  (ii) Financial analysis and reporting services provided by CGBAM
representatives to PMB; and

 

  (iii) Other services as may be agreed upon by the parties.

 

  (b) Acting on Behalf of PMB

From time to time, CGBAM may deem it advisable and CGBAM is authorized to enter
into agreements with other persons, companies, or firms in order to properly
perform the duties and obligations required of CGBAM under this Agreement with
respect to the services to be provided as set forth herein. With regard to any
such agreements, CGBAM shall be the exclusive agent of PMB for the purpose of
negotiating the terms and conditions of said agreements provided, however, that
CGBAM shall not enter into any such agreement on behalf of PMB unless the
principal terms of such agreement have been approved by the Board of Directors
of PMB.

 

  (c) Delivery of Services

CGBAM shall furnish services to PMB under this Agreement with personnel employed
or selected by CGBAM and who are acceptable to PMB.

CGBAM shall give the same care to PMB’s work as it gives to its own work.
However, CGBAM does not warrant the work free of error, and shall be liable only
for its own gross negligence or willful misconduct.

 

  (d) Oversight

All services provided to PMB pursuant hereto are subject to oversight and review
by the PMB Board of Directors, and CGBAM shall cause the provision of such
services to be coordinated with appropriate PMB management personnel.

 

2. Fees, Costs and Compensation

 

  (a) Written Description

At the outset of each engagement by PMB of CGBAM pursuant to this Agreement, the
parties shall agree in writing on the scope of the services to be delivered, the
overall rate of reimbursement to be paid by PMB to CGBAM for the services, and
any other arrangements specific to that engagement.

 

  (b) Payment of Fees for Services

PMB shall reimburse CGBAM for services performed under this Agreement in such
amounts as shall be agreed upon by the parties, which amounts shall not exceed
the fair market value of the

 

2



--------------------------------------------------------------------------------

provided services, or, if the fair market value cannot be determined without
unreasonable expense or effort, the cost of the provided services plus a
commercially reasonable profit.

 

  (b) Reimbursement of Costs

PMB shall reimburse CGBAM for all costs incurred by CGBAM on behalf of and for
the benefit of PMB in connection with the provision of services hereunder. Costs
include, but are not limited to, payments made to third parties by CGBAM for
services. Costs also include CGBAM’s out-of-pocket expenses and reasonable
compensation for the services of CGBAM representatives providing services to PMB
hereunder.

 

  (c) Billing and Payment

CGBAM shall provide PMB with a statement not later than five business days
following the end of each calendar month which sets forth (1) a summary of the
services rendered and related fees incurred during that month,
(2) identification of CGBAM personnel providing services stating tasks performed
and time spent recorded in increments of hours, half days or full days, and
(3) a detailed listing of all costs incurred during that month, for which
payment is requested.

PMB shall pay CGBAM not later than the 15th day of each calendar month for all
fees and costs incurred by CGBAM on behalf of PMB and billed pursuant to
Sections 2(a), 2(b) and 2(c) above.

 

3. Consultant Status

CGBAM shall render services hereunder as a consultant and nothing in this
Agreement shall be construed to characterize CGBAM or its representatives as
employees of PMB.

 

4. Term of Agreement

This Agreement shall be for a term of one (1) year from the date first set forth
above, subject to earlier termination as provided in Section 5 of this
Agreement. This Agreement shall automatically be renewed and extended for a one
(1) year period upon the expiration of the initial one (1) year term and upon
the expiration of any succeeding one (1) year term, unless either party notifies
the other in writing not less than thirty (30) days prior to such expiration of
its intention not to renew or extend this Agreement.

 

5. Early Termination

Either party may terminate this Agreement at any time upon thirty (30) days’
prior written notice to the other party.

 

3



--------------------------------------------------------------------------------

6. Indemnification

In consideration of the services to be rendered by CGBAM and the fees to be paid
by PMB hereunder, CGBAM and PMB hereby agree to indemnify and save each other
harmless from and against any and all claims, demands, actions, proceedings,
judgments, losses, damages, counsel fees, payments, expenses and liabilities
whatsoever which CGBAM or PMB at any time may sustain or incur by reason of the
willful misconduct or negligence of personnel assigned by CGBAM or PMB,
respectively, to perform this Agreement. In this connection, CGBAM and PMB agree
to notify the other party promptly of any event which either party reasonably
believes may give rise to a claim by CGBAM or PMB pursuant to the foregoing
indemnity and, upon demand by CGBAM or PMB, to defend against any such claim in
the place and on behalf of CGBAM or PMB, respectively.

 

7. Assignment

This Agreement shall not be assigned or transferred by either party without the
prior written consent of the other party.

 

8. Arbitration

Any controversy or claim arising out of or relating to the compensation to be
paid by PMB for the services rendered by CGBAM pursuant to the terms of this
Agreement shall be settled by arbitration in accordance with the rules of the
American Arbitration Association, and judgment on the award rendered by the
arbitrator or arbitrators may be entered in any court having jurisdiction
thereof. Either party to this Agreement may submit to arbitration any
controversy or claim.

 

9. Applicable Laws and Regulations

The services performed under this Agreement by CGBAM will be subject to the
regulations and examination of the federal or state agencies having supervisory
jurisdiction over CGBAM and PMB to the same extent as if such services were
being performed solely by PMB on its own premises. The provisions of this
Agreement are subject to the approval, modification, regulation or ruling of any
governmental agency having jurisdiction over CGBAM, PMB or their affiliates.

This Agreement shall be binding on and shall be to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors, and
assigns, and shall be governed by the laws of the State of California. This
Agreement may be amended or modified only by a writing executed by the parties
hereto. If any provision of this Agreement is adjudged unlawful by any court of
competent jurisdiction, the remaining provisions of this Agreement shall remain
in full force and effect. Further, if any part of this Agreement is adjudged
invalid by a court of competent

 

4



--------------------------------------------------------------------------------

jurisdiction, such determination shall have no effect whatsoever on the amount
or amounts of compensation to be paid to CGBAM pursuant to the terms of this
Agreement.

 

10. Accounting

Upon termination or expiration of this Agreement, CGBAM and PMB shall do all
things necessary to effect a final and complete accounting under this Agreement,
and PMB shall promptly thereafter pay to CGBAM any amount due to CGBAM under the
terms of this Agreement.

 

11. Confidentiality

CGBAM will hold in confidence all information relating to PMB’s assets,
liabilities, business or affairs, or those of any of its affiliates, which is
received by CGBAM in the course of rendering the services hereunder. CGBAM will
make the same effort to safeguard such information as it does to protect its own
proprietary data. CGBAM will not use any proprietary information regarding PMB
for its own benefit or that of any affiliate, and all confidential information
obtained during the term of this Agreement will be returned to PMB upon its
termination.

 

12. Headings

The headings or titles of the several sections hereof shall be solely for
convenience of reference and shall not affect the meaning, construction or
effect of this Agreement.

 

13. Counterpart Signatures

This Agreement may be executed in counterparts, each of which shall be an
original and all of which shall constitute but one and the same agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

PACIFIC MERCANTILE BANK  

/s/ Nancy Gray

By:   Nancy Gray Its:   Chief Financial Officer CGB ASSET MANAGEMENT, INC.  

/s/ John D. Flemming

By:   John D. Flemming Its:   President

 

6